   Case 1:18-cv-01302-TCB Document 6 Filed 10/18/18 Page 1 of 2 PageID# 33



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION
______________________________________
                                        )
JACOBS ENGINEERING GROUP INC. and )
BLUE CANOPY GROUP LLC,                  )
                                        )
                  Plaintiffs-Claimants,             1:18-cv-1302
                                        ) Civ. No. _____________
      v.                                )
                                        )
CAPEFIRST FUNDING, LLC;                 )
INVESTOR RECOVERY TRUST                 )
CAPEFIRST ADVISORS, LLC, TRUSTEE; )
CAPEFIRST ADVISORS, LLC;                )
WESTFIELDS HOLDINGS, LLC;               )
TUCKER NONG & ASSOCIATES, PLLC;         )
ARES CAPITAL CORPORATION;               )
UNITED STATES;                          )
                                        )
and                                     )
                                        )
PARTIES UNKNOWN CLAIMING ANY            )
RIGHT OR INTEREST IN THE PROPERTY )
THAT IS THE SUBJECT OF THIS ACTION, )
                                        )
                          Defendants.   )
______________________________________ )

       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
    MOTION BY INTERPLEADER PLAINTIFFS FOR AN ORDER AUTHORIZING
             RECEIPT OF FUNDS TO THE COURT’S REGISTRY

       Pursuant to Rule 67 of the Federal Rules of Civil Procedure, and Local Civil Rule 67,

Plaintiffs-Claimants Jacobs Engineering Group Inc. and Blue Canopy Group LLC respectfully

move for an order authorizing Plaintiffs to deposit, and the Clerk of the Court to receive,

$1,933,500.00 million into an interest-bearing account, i.e., the Court Registry Investment

System (CRIS), which is administered by the Administrative Office of the United States Courts

under 28 U.S.C. § 2045, and meets the IRS definition of a Disputed Ownership Fund (DOF)

under 28 U.S.C. § 1335.
    Case 1:18-cv-01302-TCB Document 6 Filed 10/18/18 Page 2 of 2 PageID# 34



       Plaintiffs-Claimants initiated this action by filing a Complaint for Interpleader and

Declaratory Relief with this Court. See 28 U.S.C. § 2361. Statutory interpleader constitutes “an

equitable remedy designed to protect the stakeholder from multiple, inconsistent judgments and

to relieve it of the obligation of determining which claimant is entitled to the fund.” Sec. Ins. Of

Hartford v. Arcade Textiles, Inc., No. 01-21-1, 2002 WL 1473417, at *1 (4th Cir. July 10, 2002).

       Pursuant to § 1335(a), a statutory interpleader action commences in pertinent part if “the

plaintiff has deposited such money or property . . . into the registry of the court.” Plaintiffs-

Claimants hereby seek to deposit $1,933,500.00 to enable commencement of this action.

Because the deposited fund is in the amount of $500 or more, and because two or more adverse

claimants are of diverse citizenship, this Court has original jurisdiction. Id. § 1335(a)(1) (citing

id. § 1332).

       Accordingly, Plaintiffs-Claimants respectfully request that the accompanying motion be

granted and that the Clerk be directed to permit deposit of $1,933,500.00 for purposes of

commencing the instant interpleader action. A proposed order is attached.



Dated: October 18, 2018                        Respectfully submitted,

                                               /s/ Thomas Shakow
                                               Thomas Shakow, Esq. (Va. Bar. No. 70291)
                                               Paul Rauser, Esq. (pro hac vice pending)
                                               Kimberly Wehle, Esq. (pro hac vice pending)
                                               Serine Consolino, Esq. (pro hac vice pending)
                                               AEGIS LAW GROUP LLP
                                               801 Pennsylvania Avenue, NW
                                               Suite 704
                                               Washington, D.C. 20004
                                               (202) 737-3375
                                               tshakow@aegislawgroup.com

                                               Counsel for Interpleader Plaintiffs-Claimants




                                                2
